           Case 1:20-cr-00692-RA Document 21 Filed 08/17/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/17/2021


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-692
                        v.
                                                                    ORDER
           ERIC IAN WHITEHEAD,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The sentence scheduled for August 19, 2021 is adjourned to October 28, 2021 at 9:00 a.m.

and will be held in person.

SO ORDERED.

Dated:     August 17, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
